Citation Nr: 1016814	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  06-11 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee partial medial meniscectomy, currently evaluated as 
20 percent disabling.  

2.  Entitlement to an increased rating for left knee 
degenerative joint disease (DJD), currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for cervical DJD, C4-
5, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for right knee 
arthralgia, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to 
December 2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which assigned a 10 percent evaluation 
for right knee arthralgia and continued the 10 percent 
evaluations that had been assigned for residuals of a left 
knee partial medial meniscectomy and cervical DJD, C4-5.  

The Board notes that in a January 2006 statement of the case 
(SOC), the RO established an additional, separate 10 percent 
evaluation for residuals of a left knee partial medial 
meniscectomy and styled the disability as left knee DJD.  In 
a December 2008 supplemental SOC (SSOC), the RO assigned a 20 
percent evaluation for residuals of a left knee partial 
medial meniscectomy, effective February 24, 2004, the date on 
which the Veteran's claim for increased rating was received.  

The Veteran presented testimony before the undersigned 
Veterans Law Judge (VLJ) in March 2010.  A transcript of the 
hearing is of record.  





FINDINGS OF FACT

1.  On March 11, 2010, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that he wished to withdraw his appeal involving 
entitlement to increased ratings for service-connected 
residuals of a left knee partial medial meniscectomy, left 
knee DJD, and cervical DJD, C4-5.  

2.  The Veteran's right knee arthralgia is manifested by 
complaints of pain and objective evidence of limitation of 
flexion, but there is no objective evidence of limitation of 
extension, recurrent subluxation, or lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal 
regarding the issue of entitlement to an increased rating for 
service-connected residuals of a left knee partial medial 
meniscectomy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a Substantive Appeal 
regarding the issue of entitlement to an increased rating for 
service-connected left knee DJD have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

3.  The criteria for withdrawal of a Substantive Appeal 
regarding the issue of entitlement to an increased rating for 
service-connected cervical DJD, C4-5, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

4.  The criteria for a rating in excess of 10 percent for 
service-connected right knee arthralgia have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes (DCs) 5010 and 5260 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased ratings for residuals of a left knee partial 
medial meniscectomy, left knee DJD, and cervical DJD, 
C4-5

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2009).  

On March 11, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that he wished to withdraw his appeal involving 
entitlement to increased ratings for service-connected 
residuals of a left knee partial medial meniscectomy, left 
knee DJD, and cervical DJD, C4-5.  See March 2010 VA Form 21-
4138; March 2010 hearing transcript.  The appellant has 
withdrawn his appeal concerning these claims.  As such, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal concerning these claims and 
it is dismissed.


II.	Increased rating for right knee arthralgia

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2009).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  




When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings 
may be assigned if the severity of the disability changes 
during the relevant rating period.  The evidence in this 
case, however, does not support the assignment of staged 
ratings beyond those already assigned by the RO.

When evaluating disabilities of the musculoskeletal system, 
an evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2009).

Service connection was established for right knee arthralgia 
pursuant to 38 C.F.R. § 4.71a, DC 5257 with a noncompensable 
evaluation effective January 1, 2001.  See July 2002 rating 
decision.  Following receipt of the Veteran's claim for 
increased rating, the rating was increased to 10 percent.  
The RO recharacterized the disability as right knee 
arthralgia, chronic strain, secondary to left knee 
disability, and assigned the current 10 percent rating 
pursuant to DCs 5257 and 5010, effective February 24, 2004, 
the date on which the Veteran's claim for increased rating 
was received.  See December 2004 rating decision.  

The Veteran contends that he is entitled to a rating in 
excess of 10 percent because his right knee gives out; he 
cannot run or jog; it is painful to turn over in bed; a 
magnetic resonance imaging (MRI) showed a tear; surgery has 
been suggested; use of a cane helps only slightly; physical 
therapy did not help; he can sit and stand, but the 
transition hurts; he cannot put pressure on his right knee or 
he will fall down; walking aggravates his right knee; and he 
has constant pain, tenderness, swelling and a popping 
sensation in his right knee.  See March 2010 hearing 
transcript.  

The Veteran underwent a VA compensation and pension (C&P) 
examination in June 2004, at which time his claims folder was 
reviewed.  Physical examination revealed mildly antalgic 
gait, but the Veteran did not require an assistive device 
when walking.  The tibial tuberosity, medial and lateral 
condyles of the tibia, and medial and lateral epicondyles of 
the femur and patella were all in anatomical alignment 
without deformity.  Palpation revealed no effusion or bulges 
and the anterior cruciate, posterior cruciate, lateral 
collateral and medial collateral ligaments (ACL, PCL, LCL, 
and MCL) were intact without laxity.  Range of motion testing 
revealed hyperextension to zero degrees and flexion of the 
right knee to 140 degrees.  No diagnosis related to the right 
knee was provided.  

VA treatment records reveal that the Veteran was a new 
patient to the primary care clinic in July 2003, at which 
time he reported constant bilateral knee pain on a level 
eight out of ten.  He also indicated that his right knee 
unlocks.  Physical examination revealed no edema or swelling.  
The assessment was bilateral knee pain on Celebrex and 
Darvocet on an as-needed basis (prn).  It was also noted that 
the Veteran was followed by Kaiser and only wanted to have a 
C&P through VA.  See primary care new patient visit note.  A 
July 2003 x-ray showed minimal degenerative changes with a 
small spur at the inferior right patella.

A December 2003 primary care note reveals that the Veteran 
reported some pain in the right knee and that he was on 
Celebrex and Darvocet with some improvement.  Physical 
examination revealed no right knee swelling but there was 
minimal tenderness.  The assessment was bilateral knee pain 
and a referral to orthopedics was ordered.  

The Veteran was seen in the orthopedic clinic in February 
2004, at which time he reported bilateral knee pain, left 
greater than right, with swelling, weakness and decreased 
range of motion (ROM) since 1999.  He denied increased 
ecchymosis, erythema, numbness, tingling, locking, clicking, 
crepitus, or any other problems.  The Veteran indicated that 
he could walk one block without pain and was able to perform 
activities of daily living (ADLs).  He had been taking 
Darvocet and Celebrex for good relief of pain and had not had 
steroid articular joint injections in the past.  He did not 
want to have surgery even if it would decrease pain.  The 
Veteran denied being seen by physical therapy in the past and 
denied wearing a knee brace for support.  

In pertinent part, the examiner reported that x-rays of the 
bilateral knees taken in December 2003 showed minimal 
degenerative changes, bilaterally, with a small spur at the 
inferior posterior right patella.  Physical examination 
revealed normal gait.  The Veteran reported that when right 
knee pain starts, it is concentrated to the lateral aspect.  
The examiner noted that s/he was unable to elicit pain with 
standing or palpation.  The right knee had full normal (130 
degrees) flexion/extension without crepitus, effusions, 
edema, clicks, locks, ecchymosis, erythema, muscular atrophy 
or malalignment (varus-bowlegged or valgus).  It was also 
noted that the Veteran had good patella mobility.  The 
examiner also noted the following: negative Lachman's (knee 
in 15 degrees of flexion yields anterior translation of tibia 
beneath femur and lack of firm end point ) (ACL), anterior 
drawer (ACL), posterior drawer (PCL), and posterior sag (PCL) 
test; the right knee appeared to be stable with varus (LCL) 
and valgus strain (MCL); negative medial (medial meniscus) 
and lateral (lateral meniscus) McMurray test without pain or 
palpable click; no joint line tenderness both medially and 
laterally noted with manipulation and standing; no tenderness 
above or below the joint line; there is no obvious knee 
laxity.  The assessment was bilateral minimal DJD to knees 
with evidence of spurring on x-ray.  

A March 2004 MRI of the Veteran's right knee contained an 
impression of internal cleavage tear in the anterior horn, 
which is suspected to extend to the undersurface of the 
lateral meniscus at its junction with the body of the 
meniscus; myxoid degeneration of the posterior horn of the 
medical meniscus.  See record from Dr. C.J. Sweeny.  

The Veteran underwent a VA C&P joints examination in 
September 2004, at which time his claims folder was reviewed.  
He reported flare-up of pain over his right knee at least 
every six months with each episode lasting for one week; the 
last episode occurred three weeks prior.  During the 
episodes, the Veteran reported experiencing dull pain with 
moderate to severe intensity at a level seven-eight on a pain 
scale to ten.  The pain is mostly on the outer lateral aspect 
of the right patella with locking.  The Veteran indicated 
that his right knee locks up for at least half an hour during 
such flare-ups, during which time he is not able to run, 
stand, walk or do any kind of activity.  He also reported 
bulging of the lateral aspect of the right patella.  The 
Veteran indicated that during a flare-up, he was unable to 
perform his work duties.  Pain improves by resting and taking 
pain medications.  The Veteran denied any follow-up care of 
his right knee and stated that he had been enduring the 
condition and controlled the pain with medication.  

Physical examination revealed mildly antalgic gait but no 
assistive devices were required.  The tibial tuberosity, 
medial and lateral condyles of the tibia, and medial and 
lateral epicondyles of the femur and patella were all in 
anatomical alignment without deformity.  Palpation revealed 
no effusion or bulges and the anterior cruciate, posterior 
cruciate, lateral collateral and medial collateral ligaments 
were intact without laxity.  There was no right knee crepitus 
noted with palpation.  Range of motion testing revealed 
hyperextension to zero degrees and flexion of the right knee 
140 degrees.  The Veteran was diagnosed with chronic strain, 
right knee, see x-ray studies.  The examiner noted that when 
the Veteran is in pain, DeLuca scoring was 10 percent to 
endurance and speed.  

The September 2004 x-ray of the Veteran's right knee showed 
normal bony mineralization and no acute fractures or 
subluxations.  No significant degenerative changes were 
appreciated and there was no evidence for chondrocalcinosis 
or joint effusion.  The impression was unremarkable study.  
See imaging report.  

The Veteran underwent another VA C&P joints examination in 
October 2006, at which time his claims folder was reviewed.  
He reported continuous right knee pain at a level between six 
and seven with occasional swelling.  The Veteran denied 
giving out, but indicated that he was starting to feel some 
right knee locking.  He reported that his right knee becomes 
painful after four blocks of walking.  The Veteran denied 
wearing a right knee brace.  Physical examination revealed 
that the Veteran was ambulating without any assistive devices 
and did not appear to be in severe pain when walking.  His 
gait was mildly antalgic.  The Veteran's right knee was 
tender to palpation at the medial aspect but was stable when 
testing with valgus and varus stress.  There was no ligament 
laxity.  Flexion of the right knee was to 120 degrees without 
complaint of pain.  McMurray, Lachman and drawer tests were 
negative on the right knee.  Extension was not painful and 
the right knee could fully extend to zero degrees without 
complaint of pain.  The Veteran was diagnosed with right knee 
strain, normal x-ray.  

The Veteran underwent a VA C&P orthopedic examination in 
February 2009, at which time he reported on and off, dull, 
aching pain located in the lateral aspect of his right knee; 
weakness; stiffness; slight swelling; locking; and functional 
limitations on standing/walking.  He denied heat; 
bruising/redness; instability; fatigue; lack of endurance; 
numbness or tingling; locking, clicking and crepitus without 
falls; decreased range of motion; AM stiffness; dislocations; 
pain awakening him at night; radiation; incapacitating 
episodes; any effect on routine activities of daily living; 
and flare-ups.  The Veteran reported that he could walk one 
mile and could care for activities of daily living.  He also 
reported that pain was better with rest, medication, heat, 
cold, and having his leg extended/elevated; it was worse with 
bending and twisting.  The Veteran denied being diagnosed 
with arthritis and denied the use of braces, crutches, canes 
or corrective shoes, and also denied injections, physical 
therapy and surgery.  He indicated that his right knee 
condition did not affect his ability to work.  

Physical examination of his knees revealed no lesions, 
deformities, erythema, ecchymosis, scars or swelling.  There 
was slight crepitus and bilateral lateral joint line 
tenderness without guarding, but no evidence of weakness, 
fatigue, spasms, lack of endurance, incoordination, atrophy, 
tone or decreased strength with range of motion.  Range of 
motion testing revealed flexion to 140 degrees and extension 
to zero degrees, both without limitation following repetitive 
use times three.  Anterior/posterior drawer cruciate 
ligaments (instability) and varus/valgus laxity for 
collateral ligaments (instability) were both negative.  The 
examiner noted a 2006 x-ray of the bilateral knees, which 
contained an impression solely related to the Veteran's left 
knee.  The Veteran was diagnosed with right knee strain with 
lateral 



joint line tenderness (may have lateral meniscus tear, but 
can only confirm through MRI or arthroscopy).  

An x-ray of the bilateral knees was taken in February 2009.  
The only finding noted in relation to the Veteran's right 
knee was the absence of any joint effusion.  

As noted above, the Veteran's right knee disability is 
currently evaluated pursuant to Diagnostic Codes 5010 and 
5257.  Diagnostic Code 5010 provides that arthritis due to 
trauma is to be rated as degenerative arthritis.  Diagnostic 
Code 5003 provides that degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  

The rating criteria provided for limitation of motion of the 
knee and leg are found at 38 C.F.R. § 4.71a, DCs 5260 and 
5261.  DC 5260 provides ratings for limitation of flexion.  
Flexion of either leg limited to 60 degrees is 
noncompensable, flexion limited to 45 degrees merits a 10 
percent rating, limitation of flexion to 30 degrees warrants 
a 20 percent evaluation, and a 30 percent evaluation requires 
that flexion be limited to 15 degrees.  DC 5261 provides 
ratings of 0 percent for extension limited to 5 degrees, 10 
percent for extension limited to 10 degrees, 20 percent for 
extension limited to 15 degrees, 30 percent for extension 
limited to 20 degrees, 40 percent for extension limited to 30 
degrees, and 50 percent for extension limited to 45 degrees.  
For rating purposes, normal range of motion of the knee is 
from zero to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II 
(2009).

Diagnostic Code 5257 provides the rating criteria for other 
impairments of the knee; ratings of 10, 20 and 30 percent are 
assigned pursuant to these criteria for slight, moderate, and 
severe recurrent subluxation or lateral instability, 
respectively.  

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995); Pernorio 
v. Derwinski, 2 Vet. App. 625 (1992).

In this case, the Board finds that the Veteran's service-
connected right knee disability is more appropriately rated 
pursuant to DC 5010 in conjunction with DC 5261 rather than 
in conjunction with DC 5257.  This is so because the medical 
evidence is devoid of reference to any recurrent subluxation 
or lateral instability so as to support the assignment of a 
rating under Diagnostic Code 5257.  See VA treatment records; 
VA C&P examination reports dated June 2004, September 2004, 
October 2006 and September 2009.  The Board acknowledges that 
during his hearing, the Veteran reported that his knee gives 
out.  See March 2010 hearing transcript.  During the course 
of his appeal, however, he denied any giving way or 
instability on two occasions, see VA C&P examination reports 
dated October 2006 and February 2009, and none of the medical 
professionals who examined the Veteran's right knee reported 
any lateral instability or subluxation.  See VA treatment 
records; VA C&P examination reports dated June 2004, 
September 2004, October 2006 and September 2009.  

As noted above, DC 5010 provides that arthritis due to trauma 
is to be rated as degenerative arthritis under DC 5003, which 
clearly stipulates that when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent rating is 
appropriate upon x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
rating is appropriate upon x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, DC 5003.  




The evidence of record does not support the assignment of a 
rating in excess of 10 percent under DCs 5010 and 5260.  This 
is so because the Veteran has not exhibited the requisite 
limitation of flexion so as to support the assignment of the 
next higher (20 percent) rating under DC 5260.  Rather, at 
worst, the Veteran has exhibited flexion limited to 120 
degrees, a loss of 20 degrees from normal, which does not 
meet the requirements for a noncompensable evaluation under 
DC 5260.  See October 2006 VA C&P joints examination; see 
also VA treatment records; VA C&P examination reported dated 
June 2004, September 2004 and February 2009.  

The Board has also considered the other diagnostic criteria 
related to the knees to determine whether increased ratings, 
or additional separate compensable ratings, are warranted 
under these provisions.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These diagnostic codes, however, are simply 
not applicable to the Veteran's service-connected right knee 
arthralgia as there is no evidence of ankylosis (DC 5256); 
symptomatic removal of the semilunar cartilage (DC 5259); any 
impairment of the tibia and fibula (DC 5262); or genu 
recurvatum (DC 5263).  In addition, extension has 
consistently been reported as full/normal, which does not 
support the assignment of a separate, compensable rating 
under DC 5260.  See VAOPGCPREC 9-04; VA treatment records; VA 
examination reports dated June 2004, September 2004, October 
2006 and February 2009.  Furthermore, and as noted above, 
there is no evidence of recurrent subluxation or lateral 
instability so as to support a separate rating under DC 5257 
pursuant to VAOPGCPREC 23-97.  See VA C&P examination 
reports; VA treatment records.  

The Board acknowledges that a March 2004 MRI contained an 
impression of internal cleavage tear in the anterior horn, 
which was suspected to extend to the undersurface of the 
lateral meniscus at its junction with the body of the 
meniscus, and myxoid degeneration of the posterior horn of 
the medical meniscus.  The Board has considered whether DC 
5258, which provides a 20 percent evaluation for dislocated 
semilunar cartilage with frequent episodes of "locking," pain 
and effusion into the joint, should be applied in the instant 
case.  It finds, however, that while the Veteran has reported 
episodes of "locking," they are not frequent; moreover, his 
right knee has never manifested objective evidence of 
effusion into 



the joint.  See VA treatment records; VA examination reports 
dated June 2004, September 2004, October 2006 and February 
2009.  For these reasons, DC 5258 is also not for 
application.  

Consideration has been given to whether a rating in excess of 
10 percent is warranted for service-connected right knee 
arthralgia on the basis of functional impairment and pain.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 
8 Vet. App. 202, 204-06 (1995).  The Board acknowledges the 
Veteran's consistent reports of pain and the September 2004 
VA examiner's finding that when the Veteran is in pain, 
DeLuca scoring was 10 percent to endurance and speed.  During 
the February 2009 VA examination, however, the examiner 
indicated that there was full range of motion without 
limitations after three repetitions of range of motion.  The 
examiner also specifically reported that there was no 
evidence of weakness, fatigue, spasms, lack of endurance, 
incoordination, atrophy, tone or decreased strength with 
range of motion testing.  Based on the foregoing, the Board 
finds that a higher rating on the basis of limitation of 
function due to pain is not warranted.  This is so because 
the assignment of a 10 percent rating for the Veteran's 
service-connected right knee arthralgia contemplates such 
functional loss.  As such, a rating in excess of 10 percent 
is not warranted under 38 C.F.R. §§ 4.40 and 4.45 pursuant to 
the guidelines set forth in DeLuca.  


III.	Extraschedular consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2009).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the 



evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms exhibited by the Veteran's right knee 
disability, to include pain and limitation of flexion, are 
contemplated by the rating criteria (i.e., 38 C.F.R. §4.71a, 
DCs 5256-5263), which reasonably describe his disability.  
Therefore, referral for consideration of an extraschedular 
rating is not warranted for the Veteran's claim.  


IV.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice 



should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Prior to the issuance of the December 2004 rating decision 
that is the subject of this appeal, the Veteran was informed 
of the evidence necessary to substantiate a claim for an 
increased rating and was advised of his and VA's respective 
duties in obtaining evidence.  See May 2004 letter.  
Additional letters were sent in October 2008 and March 2009.  
The claim was readjudicated in a March 2009 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
Accordingly, the duty to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  This duty has also been 
met, as the Veteran's VA and private treatment records have 
been associated with the claims folder and he was afforded 
appropriate VA examinations in connection with his claim.  
The Board notes that the RO specifically informed the Veteran 
that his authorization and consent to release information to 
VA (VA Form 21-4142) for Kaiser Permanente did not contain an 
address.  The RO requested the Veteran to provide an address 
so that it could request his medical information from this 
private facility.  See May 2004 letter.  The Veteran never 
provided the information requested by the RO.  The record 
does not suggest the existence of additional, pertinent 
evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that 



no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
Veteran.


ORDER

The issue of entitlement to an increased rating for service-
connected residuals of a left knee partial medial 
meniscectomy is dismissed.

The issue of entitlement to an increased rating for service-
connected left knee DJD is dismissed.

The issue of entitlement to an increased rating for service-
connected cervical DJD, C4-5, is dismissed.

A rating in excess of 10 percent for right knee arthralgia is 
denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


